DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Reitberger US 2004/0255709.
Claim 1. Reitberger discloses a rail segment for a stairlift comprising: an elongate tube (1) made of a first material (see written description of “aluminum” and “extruded aluminum or aluminum alloy”), the tube comprising a first end, a second end, and a longitudinal retaining slot (4) extending from the first end to the second end; a rack (3) made of a second material (see written description of “steel”), the rack comprising a first end and a second end, wherein the rack is held within the retaining slot; and a first anchor (6a, 8a) securing the rack within the retaining slot to the tube at or adjacent to the first end of the tube; and a second anchor (6b, 8b) securing the rack within the retaining slot to the tube at or adjacent to the second end of the tube.  
Claim 3. The rail segment of claim 1, wherein the first material is aluminum or aluminum alloy (see written description of “aluminum” and “extruded aluminum or aluminum alloy”), and the second material is steel (see written description of “steel”).  
Claim 4. The rail segment of claim 1, wherein the second material is more rigid and durable than the first material (as is an inherent property of steel vs. aluminum).1 
Claim 5. The rail segment of claim 1, wherein the tube has a generally hourglass cross- section (in that 1 is wider at the top and bottom than at the middle as seen in fig.1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reitberger US 2004/0255709 in view of Szentistvany US 20100101894.
Claim 2. Reitberger does not expressly state that the tube and the rack are bent and/or twisted simultaneously.  However, the limitation has been given only limited patentable weight as a method of making in a product claim.2  Furthermore/alternatively, Szentistvany teaches that it was extremely well known in the art for a rail (13) and track (part of 13 on which 42 rides) to be bend/twisted (bends at 16, 17, 15) for the benefit of allowing use with stairs that not continuously straight.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as such.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Reitberger US 2004/0255709 in view of Digiovanni US 2012/0048652.
Claim 6. Reitberger discloses a rail for a stairlift comprising: a first rail segment (“guide section 1” as shown in figures) and a second rail segment (not shown but described as “an adjoining guide section 1”), wherein each rail segment comprises: an elongate tube (tubes of guide section 1 and adjoining guide section 1) made of a first material (see written description of “aluminum” and “extruded aluminum or aluminum alloy”), the tube comprising a first end, a second end, and a longitudinal retaining slot (4) extending from the first end to the second end, a rack (3) made of a second material (see written description of “steel”), the rack comprising a first end and a second end, wherein the rack is held within the retaining slot, a first anchor (6a, 8a) securing the rack within the retaining slot to the tube at or adjacent to the first end of the tube, a second anchor (6b, 8b) securing the rack within the retaining slot to the tube at or adjacent to the second end of the tube, and wherein the first end of the tube of the first rail segment abuts the second end of the tube of the second rail segment; and a bracket (bushing 10) linking the first end of the tube of the first rail segment and the second end of the tube of the second rail segment.  Reitberger does not depict or expressly describe how  the brackets are to connect adjacent segments (not with fasteners or otherwise).  Digiovanni teaches that it was known to be desirable/obvious to use brackets (59) with a plurality of fasteners (61) for the desirable/obvious benefit of connecting adjoining segments (86).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or replace brackets/fasteners as such.
Claim 7. The rail of claim 6, wherein each tube has a generally hourglass cross-section (in that 1 is wider at the top and bottom than at the middle as seen in fig.1).  

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reitberger US 2004/0255709 in view of Digiovanni US 2012/0048652 and Yu CN 108787799.
Claims 8, 11, 12 and 13 are suggested by Reitberger/Digiovanni in a manner that flows naturally from the explanations of claims 6 and 7 above, except that Reitberger/Digiovanni do not expressly suggest the claim 8/11/12/13 method step of bending and/or twisting the mated rack and tube via freeform push bending.  Yu teaches that it was well known to be desireable/obvious to bend and/or twist the mated rack and tube via freeform push bending (see title recitation of “push bending” and note that the genus “freeform” is inherent from the species “push bending”) for the purpose of better customizing the rail to differing shaped environments.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as such.  The preceding modification would necessarily result in the claim 13 limitation of bending and/or twisting on a horizontal centerline of the tube (the centerline being an inherent part of the tube being bent/twisted).   
Claims 9 and 10.  The trimming steps of the claims would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to accommodate differing environments with less waste (e.g., it is less costly to trim a railing that is too long for a given use than to throw it away and make a new one).
Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        




	





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.
        	
        2 See MPEP § 2113 which states that the specific method of forming is not germane to the issue of patentability of the device itself and that it is well established by case law that it is the patentability of the product that is to be determined even though such claims are limited and defined by process steps.  See also In re Thorpe et al, 227 USPQ 964 (CAFC 1985).